          Case 1:19-cr-00921-AKH Document 18 Filed 02/11/21 Page 1 of 2




                               February 10, 2021

Hon. Alvin K. Hellerstein
United States District Court
Southern District of New York
United States Courthouse
500 Pearl Street
New York, New York 10007

Re: United States v. Nicholas Truglia
    19 Cr. 921 (AKH)

Your Honor:

       With the consent of the government, I am requesting that the conference scheduled in Mr.
Truglia’s case for February 12, 2021, be adjourned for approximately six weeks.

        I am making this request because the parties have been discussing a possible disposition
of this matter. However, it is going to be difficult to reach a resolution until Mr. Truglia’s case
in California (which involves similar allegations) is settled, either by trial or plea. A pretrial
conference was held in California today, following a preliminary hearing held in January at
which the Court found probable cause to warrant the case proceeding. It is my understanding
that the parties in California are contemplating a disposition short of trial, but that no agreement
has yet been reached.

        Given the above circumstances, the parties in this case believe that an adjournment of
about six weeks is warranted.


                                       Respectfully submitted,

                                       Mark B. Gombiner
                                       Attorney for Nicholas Truglia
Cc: AUSA Timothy Capozzi
Case 1:19-cr-00921-AKH Document 18 Filed 02/11/21 Page 2 of 2




                              2
